MEMORANDUM OPINION
                                        No. 04-12-00149-CR

                                        Stephen R. SMITH,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR2918
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: April 18, 2012

DISMISSED FOR WANT OF JURISDICTION

           The trial court imposed sentence on September 2, 2011, and appellant did not file a

motion for new trial. The deadline for filing a notice of appeal was therefore October 2, 2011.

See TEX. R. APP. P. 26.2(a)(1). A document, which we construe to be appellant’s notice of

appeal, was not filed until March 2, 2012. Appellant did not file a timely motion for extension of

time to file the notice of appeal. See TEX. R. APP. P. 26.3.
                                                                                 04-12-00149-CR


        On March 9, 2012, we issued an order advising appellant that his notice of appeal

appeared to be untimely and advising him to show cause on or before March 29, 2012, why this

appeal should not be dismissed for want of jurisdiction. We further advised appellant that if he

failed to satisfactorily respond by March 29, 2012, we would dismiss the appeal for want of

jurisdiction. Appellant did not file a response.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-

time appeals from felony convictions).       Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                           PER CURIAM

Do No Publish




                                                   -2-